Citation Nr: 1757911	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-29 441		DATE


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), including whether new and material evidence has been received to reopen such claim.


ORDER

Service connection for tinnitus and a skin condition is denied.

New and material evidence having been presented, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To this limited extent only, the appeal of that issue is granted.


FINDINGS OF FACT

1.  The record does not contain evidence of a current diagnosis of tinnitus.

2.  The record does not contain evidence of a current diagnosis of a skin condition.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for a skin disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Marine Corps from February 1963 to June 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the Veteran seeks service connection for tinnitus and for a skin condition.  The Veteran asserted in his August 2012 claim that he has hearing loss and tinnitus due to training with mortars and rockets.  He underwent a VA audiological examination in April 2013, at which he reported to the examiner that he experienced constant ringing during service until about 10-15 years prior to the examination.  He reported that since that time, he has not had tinnitus.  The Veteran's VA treatment records do not reflect any complaints or reports of tinnitus.

As for the Veteran's skin condition claim, he referenced "skin problems" and reported that he suffers from skin rashes.  The Veteran did not make any more specific statements regarding the skin condition, and there are no VA or private treatment records reflecting any complaint of rash or other skin issue.  Likewise, none of his medical care providers made any observations regarding a visible rash or skin condition in any of the progress notes or evaluations in the record.  Two August 1998 nursing assessments indicated that the Veteran's skin was intact and did not display any rashes, lesions, bruises, redness, or scars.

Having found no competent and credible evidence of record that the Veteran has a current diagnosis of tinnitus or any skin condition, the first element of service connection has not been met for either claim.  See 38 C.F.R. §§ 3.102, 3.303.  Accordingly, service connection is not warranted for either tinnitus or a skin condition.
II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior final decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran filed his initial claim for service connection for depression in April 1998.  The AOJ denied service connection for that claim in a November 1998 rating decision based on a finding that there was no record of treatment for depression during service.  The Veteran was notified of that decision in a November 1998 notice letter.  The Veteran did not submit a notice of disagreement with that decision within one year of that notice letter, nor did he submit any additional evidence respecting that claim until he filed his claim to reopen service connection in August 2012.

As no timely notice of disagreement or new and material evidence was received during the appeal period following the November 1998 notice letter, the November 1998 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a psychiatric disorder, including PTSD.  

Since the November 1998 rating decision, the Veteran underwent a VA examination relevant to the claim in March 2013.  Therefore, the Board finds that new and material evidence pertinent to the Veteran's claim of service connection for PTSD has been received in this case, and the claim is reopened.  

REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, asserting that in service he experienced several stressors.  These include witnessing a helicopter crash with casualties, frequently seeing explosions nearby and tracers going overhead, learning that acquaintances from service were killed in Vietnam, and being beaten, mistreated, and threatened while incarcerated at Camp Pendleton.

VA made findings that the information the Veteran provided related to these stressors was insufficient to allow for a meaningful search of the records centers.  However, nothing in the record indicates the AOJ researched the Camp Pendleton incarceration records for the spring of 1965 for any reports related to the Veteran.  He reported in the March 2013 VA examination that he attacked a military police officer there, prompting the mistreatment, an incident that likely would have been recorded.  A remand is therefore necessary to conduct further research in verifying this stressor.  

The Board notes that both the psychologist who performed the in-service psychiatric evaluation and the March 2013 VA examiner opined that the Veteran had mental health disorders pre-existing service.  However, no such psychiatric disorder was noted on the Veteran's enlistment examination, so the Veteran is presumed sound upon entry as to his mental health.  VA is unable to rebut this presumption, as there is not clear and unmistakable evidence both that there was a pre-existing mental health condition and that that any pre-existing psychiatric disorder was not aggravated by service, as demonstrated by the March 2013 VA examination opinion.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Therefore, on remand, the examiner must disregard evidence of a pre-existing psychiatric disorder and consider only whether the Veteran's current psychiatric disorder is related directly to his active duty service.

Finally, the Veteran's reported history includes several outpatient and inpatient mental health treatment programs, including at least one VA PTSD inpatient program, in June 2012.  The record only contains VA treatment records until 1998.  On remand, VA and private records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Montrose VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for PTSD and other mental health issues that is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Attempt to verify the Veteran's claimed in-service stressor of being beaten and mistreated while incarcerated at Camp Pendleton.  This attempt should include researching for reports of an attack on a military police officer by the Veteran.  All efforts must be documented in the claims file.

4.  Then, schedule the Veteran for an examination with an appropriate clinician to determine whether any current psychiatric disorder, to include PTSD, is related to the Veteran's military service.  

The examiner should be instructed that because no psychiatric disorder was clinically noted on the Veteran's military entrance examination, the Veteran is presumed sound at entrance into the military as to his mental health and the examiner must disregard any evidence suggesting the Veteran had any pre-existing PTSD or other psychiatric disorder prior to military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found.  

For each disorder identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service.

If PTSD is diagnosed, the examiner should identify the stressor or stressors upon which the diagnosis is made.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	American Ex-Prisoners of War, Inc.


Department of Veterans Affairs


